94 S.E.2d 372 (1956)
244 N.C. 481
Ralph STEPHENS, Minor, by Mr. Tildon Stephens, Next Friend,
v.
JACKSON COUNTY BOARD OF EDUCATION, and/or State Board of Education.
No. 28.
Supreme Court of North Carolina.
September 19, 1956.
*373 William B. Rodman, Jr., Atty. Gen., Claude L. Love, Asst. Atty. Gen., and Harvey W. Marcus, Staff Atty., Raleigh, for the State.
John M. Queen and Frank D. Fersuson, Jr., Waynesville, for plaintiff-appellee.
PER CURIAM.
The decisive findings of fact of the Industrial Commission are supported by competent evidence. These findings of fact support the conclusions, as modified by Judge Pless, and order below directing the payment of damages, and the decision of the Commission, as sustained by the Superior Court, must be upheld.
Affirmed.
JOHNSON, J., not sitting.
RODMAN, J., took no part in the consideration or decision of this case.